RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2696-20

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

          Plaintiff-Respondent,

v.

L.B.,

          Defendant-Respondent,

and

P.K.,

     Defendant-Appellant/
     Cross-Respondent.
__________________________

IN THE MATTER OF M.K.
and N.K., minors.
__________________________

                   Submitted March 21, 2022 – Decided June 21, 2022

                   Before Judges Rothstadt and Mayer.
            On appeal from the Superior Court of New Jersey,
            Chancery Division, Family Part, Camden County,
            Docket No. FN-04-0325-20.

            Theodore J. Baker, attorney for appellant/cross-
            respondent P.K.

            Afonso Archie & Foley, PC, attorneys for respondent
            L.B. (Eric R. Foley, of counsel and on the brief).

            Joseph E. Krakora, Public Defender, Law Guardian,
            attorney for minor/cross-appellant M.K. (Meredith
            Alexis Pollock, Deputy Public Defender, of counsel;
            Margo E. K. Hirsch, Designated Counsel, on the
            briefs).

            Joseph E. Krakora, Public Defender, Law Guardian,
            attorney for minor N.K. (Meredith Alexis Pollock,
            Deputy Public Defender, of counsel; Nancy P. Fratz,
            Assistant Deputy Public Defender, of counsel and on
            the brief).

PER CURIAM

      In this action filed under Title Nine, N.J.S.A. 9:6-8.21 to -8.73, and Title

Thirty, N.J.S.A. 30:4C-12, defendant P.K. (Phil)1 appeals from the Family

Part's May 20, 2021 order denying his Rule 4:50-1(f) motion that sought to

amend the trial court's December 7, 2020 order that terminated the litigation

with the consent of all parties. In his motion, Phil requested the order be


1
   We use initials and pseudonyms to protect the privacy of the sexual abuse
victim and preserve the confidentiality of these proceedings. R. 1:38-3(c)(9).


                                                                           A-2696-20
                                       2
amended to include a statement that "either party may file an application with

the court regarding custody and parenting time without a further showing of a

substantial change in circumstances," as it related to Phil's and defendant

L.K.'s (Lisa's) now fourteen-year-old daughter N.K. (Nancy) and their now

adult son M.K. (Mike).      According to Phil, he and Lisa agreed that the

provision should have been added to the December 7 order and the motion

judge erred by refusing to follow their agreement when they initially,

informally asked for it to be part of an order and again later when the judge

denied Phil's motion that was filed months later.

      According to Phil, the inclusion of the clause was an integral part of his

consent to terminate the litigation and his decision to waive his right to a

custody hearing. He also argues that the practical effect of the motion judge's

refusal to include the provision negotiated by the parties was the denial of his

due process rights and his right to seek custody in his and Lisa 's divorce action

(the FM action).2


2
  The Family Part hears various matters designated by specific docket types.
As the Supreme Court has explained.

            FM, consists of divorce, marriage nullity, and
            separation maintenance matters. Other docket types
            include:   FD, which consists of child custody,


                                                                           A-2696-20
                                       3
      Mike, through his Law Guardian, cross-appeals from the same order. He

supports Phil's appeal and asserts that the motion judge should have conducted

a best interests of the child hearing before terminating the litigation and

directing that custody of his sister be awarded to Lisa and not to Phil, who was

awarded custody of Mike.

      Lisa and Nancy through her Law Guardian, oppose both Phil's and

Mike's contentions and urges us to affirm. Notably, plaintiff the New Jersey

Division of Child Protection and Permanency (the Division) takes no position

on the appeals.

      We have carefully reviewed the arguments made on appeal, the record of

the proceedings before the trial court, and the applicable principles of law. We

now affirm, substantially for the reasons expressed by Judge Linda W. Eynon




___________________________
          visitation, child support, paternity, medical support,
          and spousal support in non-divorce matters; FN, which
          consists of abuse and neglect matters; FG, which
          includes termination of parental rights matters; FC,
          which consists of child placement review matters; FL,
          which consists of kinship legal guardianship matters;
          and FV, which consists of domestic violence matters.

            [N.J. Dep't of Child. & Fams., Div. of Youth & Fam.
            Servs. v. I.S., 214 N.J. 8, 22 n.3 (2013).]


                                                                         A-2696-20
                                      4
in her oral decision placed on the record on the same date the challenged order

was entered.

                                       I.

       The facts developed before the trial court as taken from the record are

summarized as follows.      In 2017, while the parents were involved in an

acrimonious divorce, the Division became involved with the family after

receiving several referrals that included allegations of physical and sexual

abuse and neglect against both parents. 3 Although "the allegations were not

established," the Division "determined there was evidence that the children

were harmed or placed [at] risk of harm." Nonetheless, "[t]he case was closed

at intake" because "the family case was being monitored by the court."

       Sometime in 2018, the parties divorced.     Evidently, as part of their

judgment of divorce, 4 Phil was awarded residential custody of the children, as

recommended by a psychologist's custody evaluation.           Thereafter, until

December 2019, Phil was the parent of primary residence for both children.


3
  At some point a restraining order was filed in favor of Phil against Lisa, and
thereafter Phil was awarded temporary custody of both children; however,
Nancy refused to live in Phil's home and another allegation of sexual abuse
was lodged, which Nancy denied.
4
    The appendices do not include a copy of the divorce judgment.


                                                                         A-2696-20
                                       5
      In November 2019 the Division received another referral, alleging the

sexual abuse of Nancy by Phil. In this regard, Nancy's teenage friend reported

to Lisa, and later caseworkers, that Nancy "disclos[ed] that she lost her

virginity to [Phil]." She also reported that "there were rumors at school that

[Nancy] lost her virginity to her brother [Mike]."

      The matter was reported to law enforcement and thereafter the Camden

County Prosecutor's Office (CCPO) interviewed Nancy and her teenage

friends.   At the time, Phil retained counsel and refused to speak with

investigators. At the end of the interviews, CCPO reported that "there was no

disclosure from [Nancy] and the information from the two [teenage]

witnesses . . . [was] hearsay." Therefore, CCPO declined to "press any charges

[because] there [was] not enough evidence." However, the Division continued

to investigate by interviewing all family members and conducting inspections

of their respective homes.

      From December 8, 2019 to December 11, 2019, the Division received

additional referrals of sexual abuse of Nancy by Phil.       This time, Nancy

confirmed the allegations during a therapy session with a certified counselor.

      On December 11, 2019, Lisa obtained an order in the FM action granting

her temporary supervised custody of Nancy. However, the court in that action


                                                                         A-2696-20
                                      6
stated that its order would expire in two days "unless the Division otherwise

acts with a removal action or [Phil was] indicted for sexual abuse or similar

charges."

      On the same day, the Division conducted an emergency removal of

Nancy from Phil's house.     Two days later, the Division filed its verified

complaint in this case alleging abuse and neglect against Phil and Lisa und er

Title Nine and for the custody, care, and supervision of Nancy and the care and

supervision of Mike under Title Thirty. In particular, the complaint detailed

the November 2019 allegation of the sexual abuse of Nancy by Phil as well as

allegations of physical abuse of Mike by Lisa.

      On December 13, 2019, Judge Eynon held a hearing in this action on the

Division's verified complaint. Thereafter, she entered a consent order under

the FN docket, which among other things, converted the action against Lisa to

one for care and supervision; continued Lisa's temporary supervised custody of

Nancy; awarded Phil temporary custody of Mike; and, because of the sexual

abuse allegations, suspended Phil's contact with Nancy. The judge maintained

that custodial arrangement throughout the litigation. In an order entered on

January 16, 2020, the judge terminated the need for supervision of Lisa's

custody of Nancy and, in April 2020, the judge denied the Division's motion to


                                                                        A-2696-20
                                      7
reinstate custody supervision.   Later that same month, the judge issued an

order, which among other things, scheduled the fact-finding hearing regarding

allegations against Phil for June 23, 2020.

      The next month, the Division filed an amended complaint that detailed

numerous allegations of sexual and physical abuse of Nancy by Phil, physical

abuse of Mike by Lisa, and potential inappropriate coaching of Nancy by Lisa.

The complaint sought the custody, care, and supervision of Nancy, and

continued care and supervision of Mike. On the same date, the Division issued

a report to the court noting that the November 2019 allegations of sexual abuse

by Phil "were [u]nfounded" and asserting that Nancy was having repeated

absences from school while in Lisa's care.

      On June 2, 2020, the judge ordered, among other things, evaluations, 5

continued therapy for the children, the dismissal of the Division's complaint


5
    According to the Division's amended complaint, Nancy underwent a
Comprehensive Psychological/Sexual Abuse Evaluation from January 21, 2020
to March 3, 2020. After which, the evaluator "hypothesized that [the certified
counselor] and/or [Lisa] may have exerted influence over [Nancy's] statements
of sexual abuse by [Phil]." The Division's amended complaint also noted that
the evaluator had "concerns regarding [the certified counselor's] use of leading
questions to elicit information, as well as concerns regarding [her]
qualifications as a therapist as [she] herself indicated that she is a 'trauma
counselor' who uses yoga and medi[tation] to release stress from the body."
The Division quoted the evaluator as "conclud[ing] that 'taken together the


                                                                         A-2696-20
                                       8
under Title Nine against Lisa because "it ha[d] not met its burden of proof

[and] granting the complaint would cause more harm than good" to Nancy, but

directed the Division to "maintain care and supervision."

      On June 22, 2020, one day before the fact-finding hearing was to occur,

Judge Eynon dismissed the Title Nine action against Phil but determined by a

"preponderance of the relevant evidence that [Phil] is part of a family in need

of services" and found that it would be in the best interest of the children to

maintain the Title Thirty action. On the same day, the judge issued another

order directing, among other things, that Nancy and Mike attend sibling

therapy, denying the request to terminate litigation, and continuing Phil's

restraint from having any contacting with Nancy.

      In September 2020, after a compliance review hearing, the judge issued

an order, which among other things, denied a request for termination of the

litigation, lifted Phil's no-contact restriction with Nancy at her discretion and

with therapist's guidance, continued Lisa's custody of Nancy with visitations


___________________________
many dynamics in play with this family, as well as the possible influence of
[certified counselor's] services, makes [it] challenging to determine whether
certain events did or did not occur' and 'it is important that the individual
charged with making decision[s] regarding the outcomes in this case consider
all the available information in making their determination.'"


                                                                          A-2696-20
                                       9
with Phil in a therapeutic setting, if Nancy was willing to do so, and continued

Phil's custody of Mike.

        Two months later, in November 2020, the judge addressed terminating

the litigation. In pertinent part, the judge ordered that, while she agreed to the

parties' request to terminate the litigation, she would not do so until November

20, 2020, to allow the judge to "further assess terminating litigation and to

ensure [Mike] and [Nancy] attend [a] therapy session . . . on [November 19,

2020]." In addition, the judge's order continued Lisa's custody of Nancy with

visitations with Phil at Nancy's discretion, continued Phil's custody of Mike

with visitations with Lisa at Mike's discretion, and therapeutic sibling

visitations.6

        A few days later, on November 20, 2020, the judge issued an order,

which rescheduled the matter to December 7, 2020 because the therapeutic

sibling visitation session did not occur as previously directed.      The judge

ordered counsel to arrange for another sibling therapy session. 7




6
    A transcript of this hearing is not part of the appeal record.
7
    A transcript of this hearing is not part of the appeal record.



                                                                           A-2696-20
                                        10
      Prior to the December 7, 2020 hearing, counsel participated in an off-

the-record conference with the judge wherein they submitted a proposed

order,8 which, according to Phil, was to be entered in the FM action where the

parties would continue to litigate custody and parenting time, and included an

agreed-upon provision that any future applications regarding a change of

custody or parenting time would not require a "showing of a substantial change

in circumstances." Judge Eynon would not agree to signing an order that

included that provision.

      Despite the judge's rejection of the proposed language, neither party

objected to the termination of the litigation.      Moreover, and significantly,

neither parent nor the Law Guardians asked the judge to convene a

dispositional best interest hearing as to the children's custody or Phil's or Lisa's

parenting time.

      At the ensuing hearing conducted on the record that day, the judge

issued an order terminating the litigation with the parties' consent. In pertinent

part, the order stated the following:

8
    According to Phil, during the virtual conference held via Zoom. Lisa 's
attorney emailed to the judge and counsel "draft language for such an order."
On appeal, Lisa notes that the provision was "discussed but a completed
agreement consented to by all of the parties under a matrimonial docket was
never completed."


                                                                             A-2696-20
                                        11
             1.    With consent of all counsel, the [c]ourt
                   terminates FN litigation. This matter will
                   remain open administratively through the
                   Division.

             2.    Minor, [Nancy], shall continue to receive/attend
                   therapy . . . .     Minor, [Mike], may be
                   incorporated into the therapy once [Nancy]
                   a[n]d [the therapist] deem it to be appropriate.

             3.    [Lisa] shall maintain temporary custody of
                   minor, [Nancy]. [Phil] shall maintain temporary
                   custody of minor, [Mike].
             4.    [Lisa] shall have no uninvited contact with
                   minor, [Mike]. [Phil] shall have no uninvited
                   contact with minor, [Nancy]. Without further
                   order of the court and with the consent of the
                   respective children, the contact may include but
                   not be limited to messages, phone calls, in
                   person contact and therapeutic contact.

             5.    All parties shall comply with the monthly
                   visitation requirements until the Division's case
                   is closed administratively.
       Evidently, the next month, Phil filed a motion for a change in custody

and/or parenting time in the FM action. According to Phil, that was the first

time he became aware that Judge Eynon did not sign a consent order in the

form the parties had proposed earlier. A different Family Part judge denied his

motion.9


9
    Again, we have not been provided with a copy of the order.


                                                                        A-2696-20
                                      12
      In April 2021, Phil filed a motion in the FN action "[f]or the execution

of the form of Order presented to the [c]ourt on or December 7, 2020, under

FM-04-494-18," that sought to have Judge Eynon "execute the [c]onsent

[o]rder prepared by [Lisa]'s counsel which gives the parties the right to return

to the FM docket to address issues of custody without a showing of a

substantial chan[g]e in circumstances." Lisa opposed the motion. According

to her, the proposed language was the subject of a negotiation with Phil that

was never concluded. Mike, through his law guardian, expressed his position

that he "side[d] with his father [and] want[s] his sister home." Nancy, through

her law guardian, expressed her position that she "want[s] to remain with her

mother."

      Judge Eynon considered the parties' oral arguments on May 20, 2021.

Early in his argument, Phil's attorney made clear that Phil sought the ability to

have a custody hearing in the FM action without having to make a showing of

changed circumstances.

      On the same day, Judge Eynon denied the motion and issued an oral

decision setting forth her reasons. In her decision, the judge made clear that

no permanent custody determinations were made in the FN matter because




                                                                          A-2696-20
                                     13
none of the parties asked for a best interest hearing in the FN action.

Specifically, the judge stated the following:

                   [This] case was brought by the [Division] after
            years of acrimony between the two parties, [Lisa] and
            [Phil], with respect to a whole host of issues, pre-
            divorce and post-divorce.

                  But, the issue that brought this case [to this
            court were] the allegations by [Nancy] that her father
            had sexually abused her. The Division did not find a
            basis for that finding. However, while that was
            explored the case remained open and services were
            provided.
                   But, the bottom line from the beginning to the
            end of this case is that this is what [Nancy] believed
            and everyone [in] this [hearing] knows that. And
            without extensive therapy, which [Nancy] . . . is
            engaged in . . . we were never going to be able [to]
            conclu[de the Title Nine] case to reunite [Nancy] with
            [Phil]. She didn't want to see him. In her mind he had
            sexually abused her.

                  ....

                  It is clear to this [c]ourt that because [Phil] did
            not like my decision with respect to [Nancy] that he
            thought [he could] go to another court and get a better
            answer.
                  This case was closed procedurally properly
            under the F.N. docket. At no time, and I repeat, at no
            time was a custody hearing requested by any party.
            The parties were in agreement to close the case. And
            if we want to get to the specifics of that order under
            the F.M. [docket], the consent order, that you all
            proposed . . . everything other than that one clause

                                                                        A-2696-20
                                      14
about when they could or could not go back into court
was . . . in my F.N. order. . . .
       The motion has been brought under Rule 4:50-
[1] for relief in exceptional circumstances and
situations. [This court] ha[s] not heard anything that
is exceptional to cause me to reopen this case. There
certainly has not been abuse of my discretion. My
ruling was not arbitrary. There's not a manifest denial
of injustice.

      ....

       I[] told both . . . attorneys off the record [when]
we conferenced [about] the consent order [that] I
didn't agree with that [clause]. The reply back was[:]
Your Honor, we've got this. We'll work on it and send
it back to you. But, we're okay to close the case
today. And that's exactly what we did. Again, [there
was] no[] . . . need to file a consent order under the
F.M. docket.

       [Both counsel] . . . failed to send it back to the
[c]ourt for review and approval. So, you had no order,
unless there's some other F.M. order that I'm not
aware of, that said that the parties could not come
back unless there was a change in circumstance. And
the truth be said, I believe [Phil] didn't argue under the
F.M. docket when he filed his motion this year, that
there had been a change in circumstances. But, that's
not for this [c]ourt. That has nothing to do with this
[c]ourt.

       Again, the issue requesting a custody hearing
was never raised and it was never contemplated that at
least immediately that we go to the F.M. court to do
the custody. Custody was set by this [c]ourt. No one
objected. In fact, everyone agreed on the record.


                                                             A-2696-20
                          15
      And, again, there was never a request for a
custody hearing. If there was a custody hearing it
would be done in this court under this docket, and a
request was never made. So, we cannot now come
back and argue exceptional circumstance and say the
[c]ourt didn't do what it was supposed to do or that
everybody contemplated that the F.M. docket . . .
would handle custody.

      And I can tell you this [c]ourt never
contemplated within a month of having . . . this F.N.
case closed, that they would go back to court to fight
for custody, when they've still got a young child in the
throes of an emotional issue with her father. But, we
put in the[ consent order] to allow for communication
between both children and their parents when they
were ready and that [Nancy's] therapy was to continue
in the hopes that down the line she would be able to
establish some sort of a relationship back with her
father.

      It was not on the [c]ourt to follow-up with
defense counsel to say[:] hey, you have that consent
order? It's not the [c]ourt's obligation. It was the
attorneys' obligation. And with all due respect to both
of you, you didn't do it. But, I did what was required
of me with the law and closed this case under the F.N.
docket.

      And I resent the implication that I did something
incorrectly or that it was even contemplated that I
would allow a custody issue to be immediately
decided by another judge, in other words, foregoing
my responsibility. If defense counsel wanted it[,] I
would have been happy to schedule it. But, again, you
never asked.
     For the reasons that I've stated to counsel back
in December and I am now going to state on the

                                                           A-2696-20
                         16
            record, I was not going to sign that consent order with
            the provision that allowed the parties carte blanche to
            come into court when the standard . . . under the F.M.
            docket [requires] a change in circumstance. And you
            both understood that and you both said to me[:] Judge,
            we can reword this and send it to you and you never
            did. This is not the [c]ourt's responsibility.
      Notably, consistent with the December 7 order granting each party

temporary custody of one child, the judge did not foreclose either party from

seeking further relief in their FM action. For that reason, the judge issued an

order denying Phil's motion, "without prejudice"10 (emphasis added). These

appeals followed.

                                       II.

      Our review of a Family Part court's determination in custody and

parenting time issues is limited. "Family Part judges are frequently called

upon to make difficult and sensitive decisions regarding the safety and well -

being of children." Hand v. Hand, 391 N.J. Super. 102, 111 (App. Div. 2007).

"[B]ecause of the family courts' special jurisdiction and expertise in family

matters, [we] . . . accord deference to [the] family court[s'] factfinding." N.J.

Div. of Youth & Fam. Servs. v. M.C. III, 201 N.J. 328, 343 (2010) (quoting


10
  The order was corrected on June 9, 2021 to reflect the correct FN docket
number.


                                                                          A-2696-20
                                     17
Cesare v. Cesare, 154 N.J. 394, 413 (1998)); see also Thieme v. Aucoin-

Thieme, 227 N.J. 269, 282-83 (2016). "[W]e have 'invest[ed] the family court

with broad discretion because of its specialized knowledge and experience in

matters involving parental relationships and the best interests of children. '"

N.J. Div. of Child Prot. & Permanency v. A.B., 231 N.J. 354, 365 (2017)

(second alteration in original) (quoting N.J. Div. of Youth & Fam. Servs. v.

F.M., 211 N.J. 420, 427 (2012)).

      We generally defer to factual findings made by family courts when such

findings are "supported by adequate, substantial, [and] credible evidence."

Ricci v. Ricci, 448 N.J. Super. 546, 564 (App. Div. 2017) (quoting

Spangenberg v. Kolakowski, 442 N.J. Super. 529, 535 (App. Div. 2015)).

"[W]e defer to [F]amily [P]art judges 'unless they are so wide of the mark that

our intervention is required to avert an injustice.'"    A.B., 231 N.J. at 365

(quoting F.M., 211 N.J. at 427).     With this deference, the family courts'

findings "will only be disturbed if they are manifestly unsupported by or

inconsistent with the competent, relevant and reasonably credible evidence."

N.H. v. H.H., 418 N.J. Super. 262, 279 (App. Div. 2011) (quoting Crespo v.

Crespo, 395 N.J. Super. 190, 193-94 (App. Div. 2007)).




                                                                        A-2696-20
                                    18
      However, "[w]e owe no special deference to the . . . [court's] legal

determinations." Slawinski v. Nicholas, 448 N.J. Super. 25, 32 (App. Div.

2016).   We apply "[a] more exacting standard [in] our review of the trial

court's legal conclusions," which we review de novo. Thieme, 227 N.J. at 283.

"Notwithstanding our general deference to Family Part decisions, we are

compelled to reverse when the court does not apply the governing legal

standards." Slawinski, 448 N.J. Super. at 32 (citations omitted).

      Policy considerations also guide our review. "In custody cases, it is well

settled that the court's primary consideration is the best interests of the

children." Hand, 391 N.J. Super. at 105 (citing Kinsella v. Kinsella, 150 N.J.

276, 317 (1997)). In making the determination, a "court must focus on the

'safety, happiness, physical, mental and moral welfare' of the children." Ibid.

(quoting Fantony v. Fantony, 21 N.J. 525, 536 (1956)). "In issues of custody

and visitation '[t]he question is always what is in the best interests of the

children, no matter what the parties have agreed to.'"      Ibid. (alteration in

original) (quoting P.T. v. M.S., 325 N.J. Super. 193, 215 (App. Div. 1999)).

      With those guiding principles in mind, we turn to Phil's and Mike's

contention that Judge Eynon abused her discretion by not including in the

December 7 order or in an order under the FM docket, the waiver of the


                                                                         A-2696-20
                                     19
substantial change in circumstances requirement for a change in custody, and

by not vacating the order to allow for a hearing on the children 's custody and

the parties' parenting time. The gist of Phil's and Mike's appellate contentions

is that Phil relied on the agreed-upon provision being included in the order

terminating the litigation when he decided not to seek the dispositional best

interest hearing that Mike contends the court should have conducted before

terminating the litigation.

      At the outset, we observe that while Phil designated his motion as being

brought under Rule 4:50-1(f) that provides for relieving a litigant from a

judgment or order "for any other reason justifying relief from the operation of

the judgment or order," we conclude Phil actually sought relief under Rule

4:49-2.

      Relief under Rule 4:50-1(f) would only vacate all or part of December 7

order terminating litigation in the FN action and not necessarily result in the

addition of the omitted language that would enable Phil to pursue Nancy's

custody in the FM or FN litigations without the requisite showing of changed

circumstances. Rule 4:49-2 addresses motions "seeking to alter or amend a




                                                                         A-2696-20
                                     20
judgment or order." As far as we can determine, that is exactly the relief Phil

sought here.11

      Reconsideration under Rule 4:49-2 "is a matter within the sound

discretion of the [c]ourt, to be exercised in the interest of justice." Cummings

v. Bahr, 295 N.J. Super. 374, 384 (App. Div. 1996) (quoting D'Atria v.

D'Atria, 242 N.J. Super. 392, 401 (Ch. Div. 1990)). It should only be used

"for those cases which fall into that narrow corridor in which either 1 ) the

[c]ourt has expressed its decision based upon a palpably incorrect or irrational

basis, or 2) it is obvious that the [c]ourt either did not consider, or failed to

appreciate the significance of probative, competent evidence[.]" Ibid. (quoting

D'Atria, 242 N.J. Super. at 401-02).



11
    In any event, even if properly considered as motion under Rule 4:50-1(f),
Judge Eynon correctly determined it should not be granted where, as here, a
litigant in retrospect is dissatisfied with a court's order, especially where it was
a consent order. A "Rule 4:50-1 is not an opportunity for parties to a consent
judgment to change their minds; nor is it a pathway to reopen litigation
because a party either views his settlement as less advantageous than it had
previously appeared, or rethinks the effectiveness of his original legal
strategy." DEG, LLC v. Twp. of Fairfield, 198 N.J. 242, 261 (2009).
Accordingly, the use of subsection (f) is "limited to 'situations in which, were
it not applied, a grave injustice would occur.'" US Bank Nat'l Ass'n v.
Guillaume, 209 N.J. 449, 484 (2012) (quoting Hous. Auth. of Morristown v.
Little, 135 N.J. 274, 289 (1994)). As discussed infra, that type of result did
not occur in this case.


                                                                             A-2696-20
                                       21
      A party should not seek reconsideration based only on dissatisfaction

with the judge's decision, and "[t]he standards for reconsideration are

substantially harder to meet than are those for a reversal of a judgment on

appeal." Regent Care Ctr., Inc. v. Hackensack City, 20 N.J. Tax 181, 184

(2001), aff'd, 362 N.J. Super. 403 (2003). The party seeking reconsideration

must show that the judge "acted in an arbitrary, capricious, or unreasonable

manner." D'Atria, 242 N.J. Super. at 401 (remarking that "[a]lthough it is an

overstatement to say that a decision is not arbitrary, capricious, or

unreasonable whenever a [c]ourt can review the reasons stated for the decision

without a loud guffaw or involuntary gasp, it is not much of an

overstatement").

      Underlying Phil and Mike's appeals are the notion that a dispositional

hearing regarding Nancy's custody had to be held prior to the termination of

the litigation. That premise is incorrect.

      A hearing in the FN action at the conclusion of the litigation is different

than a hearing to determine custody in a FM action. Title Nine cases, like an

action under N.J.S.A. 30:4C-12, have as their main purpose the protection of

children. N.J. Dep't of Child. & Fams., Div. of Youth & Fam. Servs. v. A.L.,

213 N.J. 1, 18 (2013). Notably, as here, the Division may obtain custody,


                                                                          A-2696-20
                                      22
care, or supervision of a child under N.J.S.A. 30:4C-12 regardless of whether

abuse or neglect is established under Title Nine. I.S., 214 N.J. at 33 (citing

N.J. Div. of Youth & Fam. Servs. v. M.M., 189 N.J. 261, 292 (2007)). At the

end of the litigation, a dispositional determination is required to address the

child's placement based upon his or her best interests. Id. at 36-37.

      However, the parties may resolve a custody issue by consent, and in that

context, the court may dismiss a Title Nine action without a plenary hearing or

other adversarial proceeding concerning the child's custody. See N.J. Div. of

Youth & Fam. Servs. v. W.F., 434 N.J. Super. 288, 297-99 (App. Div. 2014);

N.J. Div. of Youth & Fam. Servs. v. M.D., 417 N.J. Super. 583, 621 (App.

Div. 2011) (permitting parents in an FN litigation to alter the result of a

judicial custody determination by consent order or by "attempt[ing] to

'resolv[e] the questions of custody and parenting time by agreement '" (quoting

N.J. Div. of Youth & Fam. Servs. v. N.D., 417 N.J. Super. 96, 115 (App. Div.

2010))).   However, "[p]arties cannot by agreement relieve the court of its

obligation to safeguard the best interests of the child." P.T., 325 N.J. Super. at

215 (citing In re Baby M., 109 N.J. 396, 418 (1988)).

      Where there is no consent, and "custody issues become intertwined with

child-protection actions, then dispositional questions that lie at the intersection


                                                                            A-2696-20
                                      23
of the two matters become complicated by a parent's delay in achieving

circumstances that make it safe for the child to return to the former custodial

parent."   I.S., 214 N.J. at 41.   Even if it is safe to return the child, "a

noncustodial parent who obtains full-time care of a child after the initiation of

child-protection proceedings 'may always initiate a request for a change in

custody,' which involves a changed-circumstances inquiry and, ultimately,

becomes a best-interests analysis." Id. at 40 (quoting N.J. Div. of Youth &

Fam. Servs. v. G.M., 198 N.J. 382, 402 n.3 (2009)). The parent to whom

custody was temporarily transferred during the child-protection litigation has

the burden of proving placement with them under the best-interests standard.

Id. at 40-41. Even if this process is not followed "precisely," placement with

the parent to whom custody was temporarily assigned is suitable if returning

the child to the parent from whom she was removed "would not have been

consistent with the court's continued responsibility to act in the best interests

of [the children]." Id. at 41.

      So too may a parent seeking the return of his or her child ask for a

hearing. In that case, the parent making the application bears the burden to

prove a change in circumstances warranting the child's return to that parent's

custody. Id. at 39-41; see also G.M., 198 N.J. at 387-88, 402 (addressing a


                                                                          A-2696-20
                                     24
dispositional hearing held at the end of a Title Nine action to determine

whether the child "may safely be released to the custody of [the offending

parent], who was responsible for [his or her] care at the time of the filing of

the complaint, or whether, consistent with N.J.S.A. 9:6-8.51, some other

disposition is appropriate").

        The standard for the dispositional hearing is the best interests of the

child under N.J.S.A. 9:2-4,12 unless the Title Nine action involves an out-of-


12
     The factors for the best-interests analysis are:

              [T]he parents' ability to agree, communicate and
              cooperate in matters relating to the child; the parents'
              willingness to accept custody and any history of
              unwillingness to allow parenting time not based on
              substantiated abuse; the interaction and relationship of
              the child with its parents and siblings; the history of
              domestic violence, if any; the safety of the child and
              the safety of either parent from physical abuse by the
              other parent; the preference of the child when of
              sufficient age and capacity to reason so as to form an
              intelligent decision; the needs of the child; the
              stability of the home environment offered; the quality
              and continuity of the child's education; the fitness of
              the parents; the geographical proximity of the parents'
              homes; the extent and quality of the time spent with
              the child prior to or subsequent to the separation; the
              parents' employment responsibilities; and the age and
              number of the children.
              [N.J.S.A. 9:2-4(c).]


                                                                         A-2696-20
                                        25
home placement of the child and a dispute that does not involve two parents.

See I.S., 214 N.J. at 40. The statute "is commonly used in a variety of family

matters before a court when making an initial custody determination or a

change in custody is requested." Ibid.

      Where neither parent seeks a final dispositional hearing as to custody,

but instead consents to the termination of the litigation, leaving custody of the

children where it stood, no hearing is required.      See, e.g., W.F., 434 N.J.

Super. at 297-98 (rejecting defendant-parent's argument that the FN court

improperly changed custody without hearing after consenting to such custody

prior to the termination of the FN litigation).

      Here, Judge Eynon correctly pointed out that neither Phil nor Lisa nor

the Law Guardians made any request or filed any motion seeking a

dispositional hearing as to custody, even after the judge rejected the parents'

proposed agreement as to waiving the change in circumstances requirement.

Even if they had, it was clear that based on Nancy's refusal to have contact

with her father and her belief as to her victimization by him, she was not ready

to have contact with Phil.       Here, as the Court found in I.S. under the

circumstances presented in that case,

            [a]lthough [Phil] should have been required to show
            that [Nancy's] placement with [him] was in her best

                                                                          A-2696-20
                                        26
            interests after filing a changed circumstances
            application, in view of the timing of all family
            members' progress toward more healthy relationships,
            it would require blinders for this [c]ourt not to
            recognize that granting custody to [Lisa] was an
            appropriate disposition to end the [protective]
            proceedings. In our view, the court's ultimate action
            was the only one that could have been judicially
            imposed.

            [I.S., 214 N.J. at 40-41.]

      In this case, it was undisputed that Phil and Nancy were not in a position

to be reunited by her being placed in his physical custody. As Judge Eynon

observed, Nancy was in need of treatment before that was feasible. Clearly, it

was not in the child's best interest, nor even Phil's, for Nancy to be forced to

live with her father, whom she believed had sexually abused her. Any change

in custody necessarily had to abide a change in these circumstances.

      As the judge found "the bottom line from the beginning to the end of this

case [was] that this is what [Nancy] believed and . . . without extensive

therapy, which [Nancy] . . . is engaged in . . . we were never going to be able

[to] conclu[de] the [Title Nine] case to reunite [Nancy] with [Phil]."

Nevertheless, the judge specifically made clear that the denial of Phil's belated

request for the ability to pursue a change in custody at some point in the future

without establishing a change in circumstances was without prejudice to


                                                                          A-2696-20
                                         27
seeking a change when he could establish the requisite proof.        "If [Phil]

believes that the custodial arrangement he agreed to on [December 7, 2020], is

no longer appropriate, he may raise that issue in the FM docket, for example,

by filing a motion to change custody alleging sufficient changed

circumstances." W.F., 434 N.J. Super. at 299. Under these circumstances, we

have no cause to disturb the outcome in this case.

      To the extent we have not specifically addressed any of Phil or Mike's

remaining arguments, we conclude that either they are without sufficient merit

to warrant further discussion in a written opinion, R. 2:11-3(e)(1)(E), or,

especially as to Mike's contentions, they were not raised before Judge Eynon

and therefore not properly before us, see Nieder v. Royal Indem. Ins. Co., 62

N.J. 229, 234 (1973). We only reiterate, the judge did not abuse her discretion

when she refused to enter an order with the alleged agreed-to provision or

denied Phil's later motion, however it is characterized. "The Family Court

possesses broad equitable powers to accomplish substantial justice," Finger v.

Zenn, 335 N.J. Super. 438, 446 (App. Div. 2000), and Judge Eynon's decision

here ensured that was achieved in this case.

      Affirmed.




                                                                        A-2696-20
                                     28